



Exhibit 10.7


2017 (Second Half) Inseego Corporate Bonus Plan


Officers and employees (“Participants”) of Inseego Corp. (the “Company”) and its
subsidiaries will be eligible for bonuses under the 2017 Corporate Bonus Plan,
with target bonus amounts set as a percentage of base salary based on rank or
job title within the Company (the “Bonus Awards”). Commissioned employees are
not covered by the Plan and are instead covered by their commission plans.


Performance Goals


The Bonus Awards under this Plan are based upon the Company meeting its Adjusted
EBITDA objectives for the second half of the year.


Achievement of at least 85% of the Adjusted EBITDA Performance Goal is required
for any payment of bonuses. The Performance Goal will be paid as follows:
 
•
85% performance equating to 25% payout.

•
100% performance equating to 100% payout.

•
110% performance equating to 120% payout.

•
130% performance equating to 150% payout.

•
Bonus Awards will be pro-rated for achievement between 85% and 130%.



Eligibility


Bonus Award amounts are based upon actual base salary paid during the
performance period, exclusive of other payments or bonuses. A Participant must
be an employee of the Company prior to October 1, 2017 and employed by the
Company on the date of distribution of the Bonus Award payment in order to
receive a Bonus Award payment.


Eligibility to receive a Bonus Award under the Plan shall not confer upon any
Participant any right with respect to continued employment by the Company or
continued participation in the Plan. The Company reaffirms its at-will
relationship with its employees and expressly reserves the right at any time to
dismiss an employee free from any liability or claim for benefits pursuant to
the Bonus Awards or the Plan, except as provided under the Plan or other written
plan adopted by the Company or written agreement between the Company and a
Participant.


Individual Performance


Bonus Award payments may be increased or decreased by up to 25% based on
individual performance.


Award Payments


After the end of the Performance Period, the Compensation Committee shall
determine (i) whether the established Performance Goals were achieved and
(ii) the amount of the aggregate Bonus Awards. Payment of each Bonus Award
amount shall be made within 60 days following the determination by the Committee
that the Performance Goals and other criteria for payment were satisfied,
including the filing of the 10-K. Payroll and other taxes shall be withheld as
determined by the Company in accordance with law.


Notwithstanding the Committee's determination that the Performance Goals were
fully satisfied, the Committee shall have the discretion to reduce each Bonus
Award amount as it considers appropriate, including as a result of market
conditions, personnel, new or different product offerings and/or Company
restructuring.





